                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiffs,                          4:19CR3048

      vs.
                                                          ORDER
JOSE MUNOZ PERDOMO,

                   Defendants.


      Based on the representations of counsel,, Defendant's motion, (Filing No.
65), is granted, and
      IT IS ORDERED:

      1.    procedures Defendant shall be examined to determine his
            competency to stand trial and to determine whether any mental
            disease or defect or any other mental condition of the Defendant
            exists bearing on the issue of his guilt. Specifically, the examiners
            shall determine: 1) whether Defendant was insane at the time of the
            alleged offense; and 2) whether Defendant currently has the
            cognitive ability, competence, and capacity to consult with counsel,
            understand the criminal proceedings, and participate with and assist
            counsel in the defense of this case.

      2.    The examiner(s) conducting such psychiatric and/or psychological
            examinations are ordered to prepare reports in accordance with 18
            U.S.C. § 4247(b) and (c).

      3.    The examiner(s) shall perform all medical and mental health testing
            and which, in the examiner’s professional judgment, are appropriate
            and necessary for completing the evaluations and forming the
            opinions required under this order.

      4.    Defendant shall submit to and fully cooperate with all testing,
            procedures, and treatment ordered by the examiner(s).
5.    If Defendant must be released from custody to obtain the
      examination and evaluation required under this order, defense
      counsel shall promptly contact the undersigned magistrate judge so
      a hearing or conference call can be scheduled.

Dated this 9th day of July, 2019.

                                        BY THE COURT:

                                        s/ Cheryl R. Zwart
                                        United States Magistrate Judge




                                    2
